EXHIBIT 1 - AMENDMENT # 27 The following is an amendment (Amendment) to the Global Custody Agreement dated June 25, 2001, as amended from time to time (the Agreement), by and between JPMorgan Chase Bank (previously The Chase Manhattan Bank) (Bank) and each open-end management investment company listed on Exhibit 1 thereto (each a Trust, collectively Customer). This Amendment serves to update the names of the Trusts and certain of their portfolios (each a Fund) listed on Exhibit 1. Bank and Customer hereby agree that all of the terms and conditions as set forth in the Agreement are hereby incorporated by reference with respect to the following Trusts and Funds listed below. Exhibit 1 is hereby amended as follows: Vanguard Admiral Funds Vanguard S&P 500 Growth Index Fund Vanguard S&P 500 Value Index Fund Vanguard S&P Mid-Cap 400 Growth Index Fund Vanguard S&P Mid-Cap 400 Index Fund Vanguard S&P Mid-Cap 400 Value Index Fund Vanguard S&P Small-Cap 600 Growth Index Fund Vanguard S&P Small-Cap 600 Index Fund Vanguard S&P Small-Cap 600 Value Index Fund Vanguard Bond Index Funds Vanguard Inflation-Protected Securities Fund Vanguard Intermediate-Term Bond Index Fund Vanguard Long-Term Bond Index Fund Vanguard Short-Term Bond Index Fund Vanguard Total Bond Market Index Fund Vanguard Total Bond Market II Index Fund Vanguard Chester Funds Vanguard Target Retirement Income Fund Vanguard Target Retirement 2010 Fund Vanguard Target Retirement 2015 Fund Vanguard Target Retirement 2020 Fund Vanguard Target Retirement 2025 Fund Vanguard Target Retirement 2030 Fund Vanguard Target Retirement 2035 Fund Vanguard Target Retirement 2040 Fund Vanguard Target Retirement 2045 Fund Vanguard Target Retirement 2050 Fund Vanguard Target Retirement 2055 Fund Vanguard Target Retirement 2060 Fund Vanguard Institutional Target Retirement 2010 Fund Vanguard Institutional Target Retirement 2015 Fund 0354738, v0.3 1 Vanguard Institutional Target Retirement 2020 Fund Vanguard Institutional Target Retirement 2025 Fund Vanguard Institutional Target Retirement 2030 Fund Vanguard Institutional Target Retirement 2035 Fund Vanguard Institutional Target Retirement 2040 Fund Vanguard Institutional Target Retirement 2045 Fund Vanguard Institutional Target Retirement 2050 Fund Vanguard Institutional Target Retirement 2055 Fund Vanguard Institutional Target Retirement 2060 Fund Vanguard Institutional Target Retirement Income Fund Vanguard CMT Funds Vanguard Market Liquidity Fund Vanguard Fixed Income Securities Funds Vanguard GNMA Fund Vanguard High-Yield Corporate Fund Vanguard Long-Term Investment-Grade Fund Vanguard Ultra-Short-Term Bond Fund Vanguard Index Funds Vanguard Growth Index Fund Vanguard Mid-Cap Growth Index Fund Vanguard Mid-Cap Value Index Fund Vanguard Small-Cap Index Fund Vanguard Total Stock Market Index Fund Vanguard Malvern Funds Vanguard Short-Term Inflation- Protected Securities Index Fund Vanguard Scottsdale Funds Vanguard Short-Term Government Bond Index Fund Vanguard Intermediate-Term Government Bond Index Fund Vanguard Long-Term Government Bond Index Fund Vanguard Short-Term Corporate Bond Index Fund Vanguard Intermediate-Term Corporate Bond Index Fund Vanguard Long-Term Corporate Bond Index Fund Vanguard Mortgage-Backed Securities Index Fund Vanguard Specialized Funds Vanguard Dividend Appreciation Index Fund Vanguard Health Care Fund Vanguard Precious Metals and Mining Fund Vanguard STAR Funds Vanguard LifeStrategy Conservative Growth Fund 0354738, v0.3 2 Vanguard LifeStrategy Growth Fund Vanguard LifeStrategy Income Fund Vanguard LifeStrategy Moderate Growth Fund Vanguard Total International Stock Index Fund Vanguard Tax-Managed Funds Vanguard Tax-Managed Balanced Fund Vanguard Valley Forge Funds Vanguard Balanced Index Fund Vanguard Variable Insurance Funds Total Bond Market Index Portfolio Vanguard Wellesley Income Fund Vanguard Wellington Fund Vanguard Whitehall Funds Vanguard International Explorer Fund Vanguard World Fund Vanguard Extended Duration Treasury Index Fund Vanguard International Growth Fund (Rest of page left intentionally blank) 0354738, v0.3 3 Bank and each following Customer hereby agree that all of the terms and conditions as set forth in the Agreement except for Sections 2.1 and 2.2 are hereby incorporated by reference with respect to the Trusts and Funds listed below limited to their use of account number P 62749 in Vanguard Directly Managed Securities Lending transactions: Vanguard Chester Funds Vanguard PRIMECAP Fund Vanguard Explorer Fund Vanguard Explorer Fund Vanguard Fenway Funds Vanguard Equity Income Fund Vanguard PRIMECAP Core Fund Vanguard Horizon Funds Vanguard Capital Opportunity Fund Vanguard Global Equity Fund Vanguard Strategic Equity Fund Vanguard Strategic Small-Cap Equity Fund Vanguard Index Funds Vanguard Extended Market Index Fund Vanguard 500 Index Fund Vanguard Large-Cap Index Fund Vanguard Mid-Cap Index Fund Vanguard Small Cap Growth Index Fund Vanguard Small Cap Value Index Fund Vanguard Value Index Fund Vanguard Institutional Index Funds Vanguard Institutional Index Fund Vanguard Institutional Total Stock Market Index Fund Vanguard Malvern Funds Vanguard Capital Value Fund Vanguard U.S. Value Fund Vanguard Morgan Growth Fund Vanguard Morgan Growth Fund Vanguard Quantitative Funds Vanguard Growth and Income Fund Vanguard Structured Broad Market Fund Vanguard Structured Large-Cap Equity Fund 0354738, v0.3 4 Vanguard Scottsdale Funds Vanguard Explorer Value Fund Vanguard Russell 1000 Index Fund Vanguard Russell 1000 Value Index Fund Vanguard Russell 1000 Growth Index Fund Vanguard Russell 2000 Index Fund Vanguard Russell 2000 Value Index Fund Vanguard Russell 2000 Growth Index Fund Vanguard Russell 3000 Index Fund Vanguard Specialized Funds Vanguard Dividend Growth Fund Vanguard Energy Fund Vanguard REIT Index Fund Vanguard Trustees Equity Fund Vanguard Emerging Markets Select Stock Fund Vanguard International Value Fund Vanguard Variable Insurance Funds Vanguard Balanced Portfolio Vanguard Capital Growth Portfolio Vanguard Diversified Value Portfolio Vanguard Equity Income Portfolio Vanguard Equity Index Portfolio Vanguard Growth Portfolio Vanguard Mid-Cap Index Portfolio Vanguard REIT Index Portfolio Vanguard Small Company Growth Portfolio Vanguard International Portfolio Vanguard Whitehall Funds Vanguard Global Minimum Volatility Fund Vanguard High Dividend Yield Index Fund Vanguard Mid-Cap Growth Fund Vanguard Selected Value Fund Vanguard Windsor Funds Vanguard Windsor Fund Vanguard Windsor II Fund 0354738, v0.3 5 Vanguard World Fund Vanguard Consumer Discretionary Index Fund Vanguard Consumer Staples Index Fund Vanguard Energy Index Fund Vanguard FTSE Social Index Fund Vanguard Financials Index Fund Vanguard Health Care Index Fund Vanguard Industrials Index Fund Vanguard Information Technology Index Fund Vanguard Materials Index Fund Vanguard Mega Cap Index Fund Vanguard Mega Cap Growth Index Fund Vanguard Mega Cap Value Index Fund Vanguard Telecommunications Services Index Fund Vanguard U.S. Growth Fund Vanguard Utilities Index Fund (Rest of page left intentionally blank) 0354738, v0.3 6 AGREED TO as of April , 2015 BY: JPMorgan Chase Bank By: Name: Title: Each Fund Listed on Exhibit 1 By: Name: Jean E. Drabick Title: Assistant Treasurer 0354738, v0.3 7
